NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



MICHAEL SHANNON BOLDING,         )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D18-2556
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 8, 2019.

Appeal from the Circuit Court for Desoto
County; Don T. Hall, Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.